Russell, C. J.
A city court has no jurisdiction to foreclose a mortgage on realty, nor has it authority to enter a judgment establishing a special lien on realty in a suit brought on notes secured by a mortgage. Scott v. Hughes, 124 Ga. 1000 (53 S. E. 453); Lavette v. Brinsfield, 111 Ga. 821 (35 S. E. 637). The present suit was on a note secured by a mortgage, and this fact was pleaded. The prayers of the petition were for both a general judgment on the notes and a special lien on the realty embraced in the mortgage. The court did not err in overruling an oral motion to dismiss the suit, upon the ground that the city court was without jurisdiction to entertain the cause. Although that part of the petition which seeks a special lien was subject to demurrer, the petition as a whole was not; and since the plaintiff, on the trial, did not insist upon anything other than a general judgment for the amount of the notes, and abandoned his petition for a special lien, the case amounted to nothing more than an action .at common law on the note, of which a city court has jurisdiction. See Lavette v. Brinsfield, supra. Judgment affirmed.